DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 and 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the allowance:
The prior art on record:
Prior art El-Moussa et al. (Pub. No.: US 2020/0257814) teaches a new disk image for the user VM 210′ that includes the encrypted data storage devices, referred to herein as an encrypted disk image 406. Since the data storage devices of the encrypted disk image 406 are encrypted it is not possible to re-instantiate the user VM 210′ from the encrypted disk image 406 using a conventional hypervisor with a bootloader, conventional basic input/output system (BIOS) or the like, since the hypervisor will be unable to decrypt the MBR or boot partition to effect bootstrapping of the user VM 210′ (see paragraph [0042]).
Prior art Ashok et al. (Pub. No.: US 2012/0173871) teaches a method for secure distribution of virtualized storage in a host in a cloud computing can include composing at least one virtual machine (VM) disk in a secure container and configured to deploy VM images into a cloud computing environment, encrypting the composed at least one VM disk, transmitting the encrypted VM disk to a hypervisor in the cloud computing environment receiving a request to activate a VM instance and generating a bootloader in the secure container, transmitting the bootloader to the hypervisor in the cloud computing environment and providing a key to the bootloader to unlock the at least one VM disk. 

However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims. Specifically, the cited prior art on record does not specifically disclose, teach or suggest as a whole the limitation “obtaining an original docker image from a customer; encrypting a disk image using content from the original docker image; encrypting a bootloader; creating a re-packaged image using the encrypted disk image and the encrypted bootloader; deploying the re-packaged image by inserting the re-packaged image into a pod container; and creating a secured Kubernetes pod for protecting workloads, wherein the secured Kubernetes pod has at least one virtual machine containing the pod container” including all the other limitation recited in the independent claims.
The limitations of the independent claims were searched, but did not result in any applicable prior art.  After further considering the amendments, each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
Dependent claims 2-7, 9-14 and 16-20 are also allowed for incorporating the allowable feature recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Ali Abyaneh can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437